Name: 78/864/EEC: Commission Decision of 9 October 1978 on the implementation of the reform of agricultural structures in Ireland pursuant to Directive 72/159/EEC and Title II of Directive 75/268/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe; NA;  agricultural policy;  agricultural structures and production;  economic policy
 Date Published: 1978-10-24

 Avis juridique important|31978D086478/864/EEC: Commission Decision of 9 October 1978 on the implementation of the reform of agricultural structures in Ireland pursuant to Directive 72/159/EEC and Title II of Directive 75/268/EEC (Only the English text is authentic) Official Journal L 297 , 24/10/1978 P. 0021 - 0021COMMISSION DECISION of 9 October 1978 on the implementation of the reform of agricultural structures in Ireland pursuant to Directive 72/159/EEC and Title II of Directive 75/268/EEC (Only the English text is authentic) (78/864/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as amended by Directives 76/837/EEC (2) and 77/390/EEC (3), and in particular Article 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (4), and in particular Article 13 thereof, Whereas the Irish Government has notified the following regulations: - provisions fixing anew for 1978 the comparable earned income per labour unit and indicating its annual rate of growth, - cattle headage payments in severely handicapped areas (August 1977), - beef cow scheme in disadvantaged areas, 1977, - scheme of headage payments on hogget ewes and mountain lambs, 1977; Whereas under Article 18 (3) of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC the Commission must decide whether, having regard to the abovementioned communications, the existing provisions in Ireland for the implementation of Directives 72/159/EEC and 75/268/EEC continue to satisfy the conditions for financial contribution from the Community to common measures as referred to in Article 15 of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC; Whereas the comparable earned income per labour unit for 1978 and its annual rate of growth as fixed in the abovementioned provisions satisfy the objectives of Article 4 of Directive 72/159/EEC; Whereas the abovementioned livestock headage payments schemes, 1977, are consistent with the aims and requirements of Directive 75/268/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions for the implementation of Directive 72/159/EEC, which were notified by the Government of Ireland on 19 September 1974, having regard to the provisions fixing the comparable earned income per labour unit for 1978 and its annual rate of growth, continue to satisfy the conditions for financial contribution from the Community to common measures as referred to in Article 15 of the said Directive. The existing provisions in Ireland for the implementation of Title II of Directive 75/268/EEC in 1977 satisfy the conditions for financial contribution by the Community towards common measures as referred to in Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to Ireland. Done at Brussels, 9 October 1978. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 302, 4.11.1976, p. 19. (3)OJ No L 145, 13.6.1977, p. 43. (4)OJ No L 128, 19.5.1975, p. 1.